DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and reply have overcome the objections to the instant disclosure and the rejections under 35 USC § 102 and provisional obvious-type double patenting. An updated search for the instant claims, as amended November 2, 2022, prompts new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claims 10 and 28 require that the carrier of claim 1 “further comprises at least one component.”.  Since the carrier of claims 1 and 21, from which claims 10 and 28 depend, respectively, comprises a core and protrusions on the surface, the carrier of claims 1 and 21 already comprise “at least one component” required by instant claims 10 and 28. A distinction between the quantity of components encompassed by claims 1, 21, and 10, 28, respectively, cannot be determined.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-12, 21-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hu et al. (WO 2017/165506), as evidenced by Chen et al. (Journal of Virology. 2013; 87 (19): 10777-10783).
Hu et al. teach a carrier comprising a core comprising a surface comprising a plurality of protrusions functionalized on the surface of the core, see Figure 5A, as required by lines 5-7 of instant claim 1. 
Paragraph [0139] of the instant disclosure defines “bottom-up” assembly as starting from smaller building blocks in solution, transforming gradually to a final product. 
Paragraph [0129] of the instant disclosure exemplifies “top-down” assembly as conjugation to larger entities.   
Hu et al. teach that the carrier is prepared by dissolving a polymer in a solvent; emulsifying the polymer solution in a first aqueous solution to form an emulsion; and further emulsifying in a second aqueous solution to obtain a polymeric nanoparticle, see the second through fourth paragraphs on page 2 and all of pages 5-6 thru “Preparation of polymeric nanoparticles”.  At the top of page 6, Hu et al. discuss decorating the surface of the nanoparticles with functional moieties, anticipating the “fabrication from a bottom-up method”, recited in line 5 of claim 1 and the “top-down” assembly, as required by instant claim 21.
In Example 5, bridging pages 12-13 and Figure 5A , Hu et al. teach coupling cd-GMP (defined in Example 3 on page 10 as a “stimulator of interferon gene” (STING) agonist)-loaded nanoparticles with a plurality of Middle East respiratory syndrome coronavirus (MERS-CoV) spike protein receptor binding domain (RBD) segments, anticipating at least one component located at least partially on or within the carrier, as required by instant claims 11 and 29. The cd-GMP component encapsulated by the nanoparticles of Hu et al. anticipate the drug or molecule of instant claims 12 and 30. Figure 6 depicts humoral and Th1 immune responses to MERS-CoV RBD-conjugated nanoparticles, anticipating line 14 of instant claim 1, requiring immune stimulating properties of the instant conjugated nanoparticle. Hu et al. teach that the diameter of the RBD-conjugated nanoparticles range between- 150-179 nm, see the end of the paragraph on page 13 bridging the pages, anticipating line 17 of instant claim 1, comprising at least one component, as required by instant claims 10 and 28.  
Though the RBD protrusions decorated on the core surface of Hu et al. delineate their function and relationship to a host receptor, i.e., “receptor binding”, Hu et al. do not review the RBD functional properties appreciated in the art three years prior to the effective priority date of Hu et al.
Chen et al. identify MERS-CoV RBD specific binding to the human DPP4 cell receptor for entry and infection, see the last sentence of the first column on page 10779 and Figure 6. In Figure 3, Chen  et al. show that MERS-CoV RBD inhibits MERS-CoV entry by competitive inhibition.   
Therefore, the MERS-CoV receptor binding domain (RBD)-conjugated nanoparticles of Hu et al. possess all of the requisite structures that partially block the MERS pathogen (as required by instant claims 2-4 and 22-24) from binding cell structures of the host, i.e., DPP4, by competitive inhibition, as required by lines 3-4 of instant claim 1, since the RBD protrusions on the nanoparticles of Hu et al. bind to host cell structures, as required by lines 8-11 of claim 1, by mimicking the naturally-occurring RBD protrusions of the MERS RBD spike proteins, as required by lines 15 and 16 of instant claims 1 and required by instant claims 5 and 25.
Instant claims 7 and 26 require that the carrier is “sized to reach targeted portions of the host susceptible to infection by the pathogen…comprising the lungs or other area of the host’s upper or lower respiratory tract.” Since the MERS-CoV RBD-conjugated nanoparticles of Hu et al. are between 150-179 nm, encompassed within the “nanometer to micrometer range” recited in line 17 of claim 1, from which instant claim 7 depends, Hu et al. anticipate instant claims 7 and 26. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., as applied to claims 1-5, 7, 10-12, 21-26, and 28-30, and further in view of Ma et al. (Vaccine. 2014; 32: 2100-2108).
See the teachings of Hu et al above. Figure 6A of Hu et al. depict subcutaneous administration of the MERS-CoV RBD-conjugated nanoparticles to mice. Hu et al. do not mention carrier delivery via the respiratory tract of the host.  
Ma et al. teach intranasal delivery of a MERS-CoV RBD-conjugated component, see section 2.3.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have delivered the MERS-CoV RBD-conjugated nanoparticles of Hu et al. via the respiratory tract of the host, as taught by Ma et al. because Ma et al. teach that intranasal delivery of a MERS-CoV RBD-conjugated component induces robust systemic cellular and humoral immune responses as well as a significantly higher local mucosal immune response, see all of section 3. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for delivering the MERS-CoV RBD-conjugated nanoparticles of Hu et al. via the respiratory tract of the host and inducing a systemic immune response, as taught by Ma et al., since similar responses were observed with intranasal administration of SARS-CoV RBD, providing protection against SARS-CoV infection, see the first paragraph of the second column on page 2106 of Ma et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tan et al. (Nature communications 12.1 (2021): 1-16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648